Title: From John Adams to Benjamin Rush, 1 August 1812
From: Adams, John
To: Rush, Benjamin



Doctor Rush
Quincy August 1 1812.

We have been in such hurry of late that if I have mentioned your Letter of 18th of June, I have not taken any particular Notice of it.
You and I have both been to blame. You, for destroying your Notes of the Revolution; I, for keeping none, and making very few. You have much Merit in preserving the Pamphlets you have given to the oratorical Controuler, who is a Phenomenon, for who ever heard before of an, Orator a Lawyer and a Mathematician and an Accountant, united in one Person? I am much to blame for preserving no Pamplets. I have been overwhelmed with Such Multitudes of them in America, France, Holland and England, that if I had attempted to preserve them, I must have said as the Evangelist Said in his time of the Spurious Gospells Acts, and Epistles “the World could not contain them. You was better employed in the Service of your fellow Men Women and Children. I was fully employed whether better or worse I know not. I was very Safe in bidding high for a true History of the Revolution, because I knew, as you know that no true History of it ever can be written. My Premium therefore never could have been awarded.
I fasted not for Strife.—I eat nothing but half a Small Pancake and a Spoonful of green Pease the whole day: but went not to Church because I knew I Should hear nothing  but the Gazette Centinel, Repertory and Palladium, with Something from the Pamphlet called “Mr Madisons Warr.” But I will go to Church on the Fast for Concord, but not to hear Newspapers which I Shall have read before.
I devoutly believe, in your “Nill, Diiűmortalibus, Sine Bello.”Your Satyr upon our Nation, though a moral Lesson, is too keen a Scourge. You lash like an overseer, or a British Serjeant.
I hate your “Non est fas, mihe audita loqui.” I want to know it all.
In the Investigation of Principles, and the Search of Springs, you have gone through as much labour, ran as many risques, and Suffered as much hardship as Bruce did in pursuit of the Sources of the Nile. But you have done more lasting good to your Species by these means than he did. Your Writings are worth much for more than his: and your Life has been much more usefull.
I would agree to every Part of your Amendment of the Constitution.
I Suppose Miss Lyman meant that I have So many Spotts upon my Disk, that I must be removed to the distance of a fixed Starr before any Light can be distinguished from the dark. I wish that any pure Rays may ever be discernable.—With all my childish Vanity, I have not an Enemy that thinks more humbly of my Life than I do.
Richard’s oration does honour to him and you, to his cause and Country. But I wish he had enlarged on one Topic. During the Existence of the old Congress: during Washingtons Administration; during Adams’s Administration, and during Jeffersons Administration for nearly Seven Years of it. The British Government never pretended to a Right of Impressment on board even our Merchant Ships. They invariably cast the Abuses upon the Subordinate officers of their Navy. But in 1807 The King by an order in Council issues a Proclamation asserting his Right and commanding his officers of his Navy to visit and Search for men and to impress Men. When I Saw that order in Council and that Proclamation I said it was a Declaration of War and ought to have been answerd answered by a Declaration of War in Congress. I have been invariably of that opinion ever Since. A thousand irregularities may be committed by individuals Subjects or Citizens but when a Power Avows a hostile Law and practice, It can only be answered and repelled by a counter Law and Practice.—Protections! Certificates of Birth! or Citizenship! ought never to have been granted or asked. The Flagg is Sufficient to protect even deserters from the Royal Navy, in a private as well as in a public Ship.
Sam. Adams’s Liberty; was like the Liberty of Parson Burr of Worcester, an Ancestor of Aaron:  The Liberty of a Man chained hand and Foot in a Dungeon; that is a perfect Liberty to Stay there. The Liberty of Stearne’s Starling to flutter in his Cage, when he could not get out. The Liberty of the Patient in your tranquillizing Chair. Sam’s Doctrine however is true; and has a good tendency to excite Vigilance and Energy in defence of Freedom. The observation however was not original. It was not uncommon before he was born.
One is always in danger of adopting an opinion that human Nature was not made to be free. No Nation has long enjoyed that partial and imperfect Emancipation that We call a free Government. Banks Whiskey, Panis et Circenses, or Some other Frivolities, whims caprices and above all Idolatries and Military Glories, Luxuries Arts Sciences Taste, Mausoleums Statues Pictures Adulatory Histories and panegyrical orations Lies Slanders, Calumnies Persecution, have Sooner or later undermined all Principles corrupted all Morals prostituted all Religion: and where then is Liberty?Adieu


John Adams
P.S. Col Smith left Us Yesterday with his Wife and Daughter for his home in Lebanon. They all carried with them Gratitude to You for your kind Advice. After a Year with Us She had returned in good health. The veteran dwells on the Scenes of War with as much Animation as Unkle Toby and is as ardent to engage again. But.—I can blame nobody but him.—He is an Enemy to no Men but himself.
August 3. Gracious God! hast thou abandoned Us to our reprobate Minds? Are We beginning a French Revolution? What News did I hear from Baltimore, at our Church Door Yesterday?
I will never cease to pour out myself to you. Speeches in Congress and State Assemblies and Town Meetings, Proceedings in the Legislature of Virginia, Libels of Callender Paine, Brown, Freneau, Duane, Austin and 20 &c. as produced Gallatins Rebellion and Fries’s Riot and Rescue. Nor were your Presbyterian Clergy in the middle States guiltless. What was the Effect? I was turned out and Jefferson Madison and Gallatin came in. Such Success could not but encourage the practice.
Now, Assemblages in Boston, votes of the Town, votes of the House Speeches, Protests Remonstrances &c &c &c and I must Add Prayers, Sermons, in which the Libels of Newspapers and pamphlets are adopted and repeated, have wrought up the Spirit of Party to a Frenzy. And when Men, are given up, to the rule of their Passions, they murder like Weazells, for the pleasure if murdering, like buldogs and bloodhounds in a fold of Sheep.—Tell me not that the Boston Fever has not reached Baltimore. Who was Wagner? A Clerk of Pickering. Who but Pickering first Sett his Paper agoing? Can you doubt that this was a Junto Plott? Wagner I Suppose expected to be made Secretary of State by Madison: but disappointed, he acted as disappointed Ambition. usually does, that is gives itself to Envy and Revenge. Steel expected to be Secretary of the Treasury. disappointed, he became my Enemy, but not having a Patron like Pickering he did not Sett up a Newspaper.
